Citation Nr: 0802107	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-31 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to a 10 percent evaluation based on multiple, 
non-compensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1978 to October 
1978, and from April 1980 to April 1984.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
April 2004 and December 2005 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

A Decision Review Officer hearing was scheduled in January 
2006 pursuant to the veteran's request, but he cancelled his 
hearing by letter dated January 20, 2006.

The Board notes that although the veteran initiated an appeal 
with respect to the issues of entitlement to higher initial 
disability ratings for a perforated right eardrum, right ear 
hearing loss, and residuals of a right hand fracture of the 
fourth metacarpal, he limited his substantive appeal to the 
low back issue.  The Board will limit its consideration 
accordingly.


REMAND

In written statements received on January 20, 2006, and 
October 26, 2006, the veteran has asked VA to obtain 
pertinent and as yet unprocured records that may exist from 
the Rochester, New York, VA Outpatient Clinic.  He also 
reported that VA examination and X-ray reports from sometime 
in 2005 have not been associated with the claims folder.  
Additionally, in September 2005 the veteran reported 
treatment for a low back condition at a VA facility that 
occurred before and after the New York Army National Guard 
periodic examination on August 24, 1996.  A May 2003 VA 
treatment record notes the veteran's report of an upcoming 
Compensation and Pension evaluation for low back pain, which 
evaluation, if it took place, never was made of record.  
Finally, in September 2005 the veteran also reported that a 
"non-VA doctor" had sent treatment evidence, including X-
ray reports, "to VAMC [VA Medical Center]."  It is unclear 
to which VA Medical Center these were sent.  In any case, no 
private treatment document is of record, and the veteran has 
reported that these in particular would no longer be 
available directly from the health care provider.

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

The Board also notes that in October 2006, the veteran 
submitted a notice of disagreement with a December 2005 
rating decision denying entitlement to a 10 percent rating 
for multiple noncompensable disabilities.  The veteran has 
not been provided a statement of the case in response to this 
notice of disagreement.  Because the notice of disagreement 
placed the issue in appellate status, the matter must be 
remanded for the originating agency to issue a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC) in Washington, 
D.C., for the following actions:

1.  The veteran and his representative 
should be provided a statement of the 
case on the issue of entitlement to a 10 
percent evaluation based on multiple, 
non-compensable service-connected 
disabilities, and informed of the 
requirements to perfect an appeal with 
respect to this new issue.

2.  The RO or the AMC should obtain 
treatment records, not currently of 
record, pertaining to the veteran's low 
back condition, from the Rochester, New 
York, VA Outpatient Clinic; any pertinent 
VA examination and X-ray reports from 
sometime in 2005 that have not been 
associated with the claims folder; as 
well as any additional as yet unprocured 
VA medical records, to include any 
records from before and after August 24, 
1996.  The RO or the AMC should also ask 
the veteran to identify the physician 
whose private treatment records were sent 
to a VA Medical Center and to which VAMC 
they were sent, and should take 
appropriate steps to secure and associate 
any such evidence with the record.  If 
records cannot be found, a written 
statement to that effect should be 
associated with the claims file.

3.  If the veteran identifies any other 
medical records supportive of his claim, 
the RO or the AMC should undertake 
appropriate development to obtain a copy 
of those records.

4.  If the RO or the AMC is unable to 
obtain a copy of any pertinent records 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide a copy of the 
outstanding records.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.

6.  Then, the RO or the AMC should 
adjudicate the issue on appeal based on a 
de novo review of the pertinent evidence.

7.  If the benefit(s) sought on appeal is 
(are) not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.  

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  The veteran need take no action 
until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




